BPV FAMILY OF FUNDS AMENDMENT TO DISTRIBUTION AGREEMENT THIS AMENDMENT is made as of January 31, 2014 by and between ALPS Distributors, Inc. (“ALPS”) and BPV Family of Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into a Distribution Agreement dated November1, 2011, (the “Agreement”); WHEREAS, on November 13, 2013, the Board of Trustees of the Trust approved the BPV Low Volatility 200 Fund as a new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Trust wish to modify the provisions of the Agreement to reflect revised APPENDIXA – LIST OF PORTFOLIOS. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A – LIST OF PORTFOLIOS.APPENDIXA – LIST OF PORTFOLIOS of the Agreement is replaced in its entirety with the attached APPENDIXA – LIST OF PORTFOLIOS. 2. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS DISTRIBUTORS, INC. BPV FAMILY OF FUNDS By: By: Name: Thomas A. Carter Name: Reed Keller Title: President Title: President APPENDIX A LIST OF PORTFOLIOS BPV Core Diversification Fund BPV Wealth Preservation Fund BPV Low Volatility Fund BPV FAMILY OF FUNDS AMENDMENT TO DISTRIBUTION AGREEMENT THIS AMENDMENT is made as of April 1, 2014 by and between ALPS Distributors, Inc. (“ALPS”) and BPV Family of Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into a Distribution Agreement dated November1, 2011, (the “Agreement”); WHEREAS, on February 18, 2014, the Board of Trustees of the Trust approved the BPV Large Cap Value Fund as a new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Trust wish to modify the provisions of the Agreement to reflect revised APPENDIXA – LIST OF PORTFOLIOS. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A – LIST OF PORTFOLIOS.APPENDIXA – LIST OF PORTFOLIOS of the Agreement is replaced in its entirety with the attached APPENDIXA – LIST OF PORTFOLIOS. 2. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS DISTRIBUTORS, INC. BPV FAMILY OF FUNDS By: By: Name: Thomas A. Carter Name: Reed Keller Title: President Title: President APPENDIX A LIST OF PORTFOLIOS BPV Core Diversification Fund BPV Wealth Preservation Fund BPV Low Volatility Fund BPV Large Cap Value Fund
